Citation Nr: 1208776	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  05-11 821	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral disability of the hands and fingers.

2.  Entitlement to service connection for a bilateral wrist disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1955 to September 1975.

These matters initially came before the Board of Veterans' Appeals (Board) from an April 2003 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO denied entitlement to service connection for arthritis of the bilateral wrists, hands, and fingers.

In April 2009, the Board remanded these matters for further development.

In February 2011, the Board denied the claims for service connection for bilateral hand, finger, and wrist disabilities.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In August 2011, the Court vacated the Board's February 2011 decision and remanded the case for readjudication in compliance with directives specified in an August 2011 Joint Motion filed by counsel for the Veteran and VA.

The Veteran had also perfected an appeal with regard to the issues of entitlement to service connection for right hip and left shoulder disabilities and the Board remanded these matters for further development in April 2009.  In December 2010, the Appeals Management Center (AMC) granted service connection for these disabilities, and thereby resolved the appeal as to those issues.

In March and April 2011 statements, the Veteran and his representative raised the issues of entitlement to increased ratings for degenerative arthritis of the right shoulder (to include entitlement to a temporary total rating for that disability) and a right eye cataract.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

FINDINGS OF FACT

1.  The Veteran's bilateral hand and finger disability is not the result of an in-service disease or injury and was not demonstrated in service or within one year of service.

2.  The Veteran's bilateral wrist disability is not the result of an in-service disease or injury and was not demonstrated in service or within one year of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral disability of the hands and fingers are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113(b), 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a) (2011).

2.  The criteria for service connection for a bilateral wrist disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113(b), 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in February 2002, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection for disabilities of the hands, fingers and wrists.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claims, in a March 2006 letter.  The timing deficiency with regard to this letter was cured by readjudication of the claims in a June 2008 supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).
  
The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's service treatment records, pertinent service personnel records, all of the identified post-service VA treatment records, and some of the identified post-service private medical records.  In addition, he was afforded VA examinations for hand, finger, and wrist disabilities.

The Veteran has reported that he received treatment for arthritis at the National Naval Medical Center in Bethesda, Maryland.  VA contacted this facility in August 2005 to obtain any relevant treatment records and received a response later than month that there were no available treatment records.  Therefore, VA determined that any further efforts to obtain such records would be futile.  38 C.F.R. § 3.159(c)(2) (2011).  

In a January 2006 letter, VA notified the Veteran that the National Naval Medical Center had been contacted and that there were no available treatment records from that facility during the specified time period.  The Veteran was also asked to submit any records from that facility in his possession.  Thus, VA has no further duty to attempt to obtain any such treatment records. 

In its April 2009 remand, the Board instructed the AOJ to, among other things, schedule the Veteran for a VA examination to obtain opinions as to nature and etiology of any current hand, finger, and wrist disabilities.  The Veteran was afforded VA examinations in October 2009 and opinions were obtained as to the etiology of the current hand, finger, and wrist disabilities.  Therefore, the AOJ substantially complied with all of the Board's relevant April 2009 remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

If such a chronic disease is shown in service and at any time thereafter, no matter how remote, service connection will be conceded.  38 C.F.R. § 3.303(b).

Notwithstanding the foregoing presumptions, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. 
§ 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The VA examination reports dated in October 2009 reveal that the Veteran has been diagnosed as having mild degenerative joint disease of the right hand, left carpal/metacarpal arthrosis, mild degenerative arthritis of the right wrist, and advanced degenerative arthritis of the left wrist.  Thus, current bilateral hand, finger, and wrist disabilities have been demonstrated.

In statements dated in September 2001 and April 2002, the Veteran reported that he had experienced chronic arthritis in all the joints of his body, including his hands, fingers, and wrists, for over 30 years.  In other words, it appears that he claimed that the symptoms of his arthritis began in service and had continued ever since that time.  

The Veteran is competent to report symptoms of hand, finger, and wrist disabilities as well as a continuity of symptomatology.  However, his report must be weighed against the objective evidence and its credibility must be assessed.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337. 

Service treatment records reflect that in January and April 1966 the Veteran was treated for a laceration to the inner surface of the left thumb and cuts on his fingers.  In November 1971 he was treated for a left thumb injury and examination revealed left thumb tenderness and decreased range of motion.  He reported chronic pain in multiple joints, especially his left hip, in April 1974 and was treated for a 1 month history of pain in his left arm which radiated to the hand in April 1975. Furthermore, he reported a history of "swollen or painful joints," "arthritis, rheumatism, or bursitis," and a "joint deformity" on a September 1975 report of medical history for purposes of separation from service.

There is no evidence of any other complaints of or treatment for hand, finger, or wrist problems in the Veteran's service treatment records and his September 1975 separation examination was normal other than for tattoos, vision problems, and bilateral chondromalacia of the lower extremities.

The objective evidence otherwise indicates that the Veteran's current hand, finger, and wrist disabilities did not manifest until many years after service.

The first post-service clinical evidence of hand, finger, and wrist disabilities is a February 1999 examination report from Arthritis Associates of Prince Georges County (Arthritis Associates) which reveals that the Veteran reported swelling and stiffness of the wrists and numbness and stiffness of the hands.  He was diagnosed as having possible inflammatory arthritis.   

The Veteran has provided inconsistent statements concerning the history of his hand, finger, and wrist symptoms.  He has at times reported symptoms associated with arthritis ever since service.  During the February 1999 examination at Arthritis Associates he reported that he had experienced arthritis for "more than 10 to 12 years".  However, the only joint mentioned in the context of this statement was the left hip.  He also noted that "lately" he had experienced problems with multiple joints, but the only joints mentioned in that statement were the left wrist, left elbow, shoulders, and low back.

In his April 2002 statement (VA Form 21-4138), he reported that he had experienced chronic arthritis in all the joints of his body "for over 30 years."  However, in his February 2004 notice of disagreement he reported that degenerative arthritis had started in his left knee and hip and was "now affecting" his hands, fingers, and wrists.

Further, an August 2004 VA examination report reveals that he reported that he first noted problems with his left wrist and hand in 1994.  He did not remember what incident caused the pain, but he reported that he began having pain approximately 10 years prior to the August 2004 VA examination.  This history places the onset of left hand and wrist symptoms approximately nineteen years after service.

At the October 2009 examination it was recorded that each of his disabilities had begun in 2004.

Although the Veteran reported a history of "swollen or painful joints," "arthritis, rheumatism, or bursitis," and a "joint deformity" on the September 1975 report of medical history for separation from service, the specific joints were not identified.  The report is consistent with the treatment provided in 1971, 1974 and 1975, but does not adequately serve to show injuries of the upper extremities.  In addition, the record shows that the Veteran is service-connected for disabilities of multiple joints other than the hands, fingers, and wrists.

The Veteran did not provide any further clarification at the time of the September 1975 report as to what joint or joints were involved, and the September 1975 separation examination was normal.  His report apparently did not refer to the left hand or wrist because he reported during the February 1999 examination that his wrist symptoms were of recent onset and reported during the August 2004 VA examination that he did not begin to experience any left hand or wrist problems until approximately 1994. 

In light of the contemporaneous record, the fact that the Veteran's September 1975 separation examination did not reflect any hand, finger, or wrist abnormalities, the absence of clinical evidence of complaints of or treatment for hand, finger, and wrist symptoms for years after service, and the Veteran's inconsistent and contradictory statements concerning the history of his hand, finger, and wrist symptoms, the Board concludes that the Veteran's report of a continuity of bilateral hand, finger, and wrist symptomatology since service is not credible.

If a chronic disease, such as arthritis, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  As discussed above, there is no clinical evidence or any credible lay evidence showing hand, finger, or wrist arthritis in service.  Hence, service connection cannot be granted on that basis.

There are conflicting medical opinions as to whether a link exists between the current bilateral hand, finger, and wrist disabilities and service.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

The physician who conducted the August 2004 VA examination opined that the Veteran's current left hand and wrist disabilities, diagnosed as osteoarthritis, were most likely a result of his military service.  This opinion was based on the X-ray findings of arthritis and the "fact" that the Veteran's symptoms reportedly began in service.  The examiner also noted that it was likely ("as least as likely as not") that the Veteran had carpal tunnel syndrome which could have been exacerbated by service, but further medical testing was necessary.
The examiner who conducted the October 2009 VA examinations opined that it was not likely ("less likely as not") that the Veteran's bilateral hand and wrist disabilities had their onset in service or were otherwise the result of a disease or injury in service.

As for the left hand, the examiner reasoned that the only evidence of problems with that hand in service were the January 1966 and November 1971 treatments for a laceration to the left thumb and an unspecified injury to the left thumb, respectively. Both of these injuries were minor, there were no further complaints of left hand problems in service other than a left hand scar, and the September 1975 separation examination was normal.  Also, the Veteran's left thumb injury in service would not have accounted for the degenerative changes and arthrosis in the left hand, especially since X-rays did not show specific abnormalities with the left thumb.

With regard to the right hand and both wrists, the examiner reasoned that there was no evidence in the Veteran's service treatment records that he had wrist or right hand problems or any condition that would have caused such problems while in service and the September 1975 separation examination was normal.

The August 2004 opinion is inadequate because it was based on an inaccurate history.  Although the examiner reasoned that the Veteran's left hand and wrist symptoms reportedly began in service, the examination report clearly states that the symptoms began many years after service.  There is no evidence of any arthritis symptoms in the Veteran's service treatment records and, as explained above, the Veteran's report of left hand, finger, and wrist arthritis in service and in the years since that time is not credible. 

In a January 2012 statement, the Veteran's representative contended that since the August 2004 examiner reasoned that the Veteran's left hand and wrist symptoms reportedly in began in service, the Veteran must have reported to the examiner that his symptoms began at that time.  

The examiner, however, specifically reported the onset of left hand and wrist symptomatology at a time that was many years after service.  The examination report contains the specific details of the history as reported by the Veteran, but includes no information suggesting an onset prior to 1994.  Hence, it is more likely that the examiner mistakenly assumed that the Veteran was in service in 1994.  An alternate interpretation would require that the Veteran provided inconsistent statements during the course of the examination (that the symptoms began in service and that they began years after service) and that the examiner recorded only the history that contradicted the examiner's opinion.  This alternate interpretation seems unlikely.

As the August 2004 opinion was based on an inaccurate history, it is inadequate and of no probative value.  Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994) (finding that presumption of credibility of evidence did not arise as to medical opinion that Veteran's disability was incurred in service because it was based on an inaccurate history, one which failed to acknowledge an injury well- documented in the record, and hence holding such evidence not "material"); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that presumption of credibility did not arise because physician's opinion was based upon "an inaccurate factual premise" and thus had "no probative value").

The examiner who provided the October 2009 opinions apparently did not consider the Veteran's report of a continuity of hand, finger, and wrist symptomatology since service in formulating her opinions.  However, as explained above, the Veteran's report of a continuity of symptomatology is not deemed to be credible and an opinion based on such an inaccurate history would be inadequate.  See Id.  It is apparent that the Veteran reported at the examination that his disabilities had their onset in 2004.  

In a February 2011 statement, the Veteran's representative noted that the Veteran had reported a history of "swollen or painful joints" on the September 1975 report of medical history for purposes of separation from service.  As explained above, he also reported a history of "arthritis, rheumatism, or bursitis" and a "joint deformity".  The Veteran's representative contended that the October 2009 VA examination is inadequate because the examiner did not discuss these reports at the time of separation.

However, the fact that the Veteran checked a history of "swollen or painful joints", "arthritis, rheumatism, or bursitis," and a "joint deformity" in September 1975 does not equate to a report that he was experiencing such problems at that time, he did not provide any further clarification as to the nature of the reported arthritis or what joint/joints were involved, and his separation examination was normal.  The examiner did consider the history of earlier treatment in service.  

Given this record, it would require speculation on the examiner's part to say that the vague report at the time of separation referred to the hands, fingers, or wrists rather than to the other service-connected joint disabilities.  The Veteran's reports during the August 2004 VA examination indicate that the September 1975 report could not have been a reference to the left hand, wrist or fingers.  His more recent statements to the contrary have been deemed not credible.

The October 2009 opinions were otherwise based upon examination of the Veteran and a review of his medical records and reported history and are accompanied by rationales that are consistent with the evidence of record.  Thus, these opinions are adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The Veteran has contended that the current hand, finger, and wrist disabilities are related to typing in service.  However, as a lay person he lacks the expertise to say that the disabilities demonstrated years after service were caused by typing in service, as opposed to some other cause.  It would require medical expertise to evaluate the hand, finger, and wrist disabilities, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2011).

There is no other evidence of a relationship between the Veteran's current hand, finger, and wrist disabilities and any disease or injury in service, and neither the Veteran nor his representative have alluded to the existence of any such evidence.  Thus, the preponderance of the evidence is against a finding that the Veteran's current hand, finger, and wrist disabilities are related to service, had their onset in service, or manifested within a year after his September 1975 separation from service.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claims.  The benefit-of-the-doubt doctrine is therefore not applicable and the claims for service connection for bilateral hand, finger, and wrist disabilities must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a bilateral disability of the hands and fingers is denied.

Entitlement to service connection for a bilateral wrist disability is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


